Advisory Action Before Filing of Appeal Brief
1.	A final Office action was mailed on 01/26/2022. Applicant in response filed an after final amendment and response on 04/25/2022. 
The Applicant’s amendment overcome the rejection of claims 12-14, 29-31 and 33-34 35 under U.S.C. § 112 (b), and the rejection of claim 34 under U.S.C. § 112 (a). 
Applicant presented arguments with respect to the rejection of claims over the prior art under 35 U.S.C. § 103(a). For the following reasons, Applicant’s three main arguments to the contrary are unpersuasive. 
First, Applicant points to Brown at [0015] and asserts that in Brown instead of teaching the claim element “obtaining, by the mobile device, an appearance image of the multimedia device from a network device according to the device description information,” discloses a client device that determines a graphical representation of an accessory device identifier which is unrelated to the appearance image of the multimedia device. Arguing that Brown’s “graphical representation of accessory device identifier” cannot be interpreted as an appearance image of the multimedia device. (Remarks at 8)
	Examiner disagrees. It appears that Applicant miss-characterizing, or at best misunderstood the rejection, arguing that ‘appearance image’ is not thought by Brown. Applicant is attacking the references individually, while the rejection is based on the combination of  Brown and Haughawout. As set forth in the final Office action, Brown at ¶ [0015] teaches the claim limitation, “obtaining, by a mobile phone, device description information of the multimedia device.”  The client device determines the accessory device identifier and, the obtaining, by a mobile phone, device description information of the multimedia device. (See Final OA at pp. 12-13) The graphical representation is related to the identifier and not the claim element ‘appearance image’ of the of the multimedia device. 
	Obtaining appearance image of the ,multimedia device is taught by Haughawout. See for example the final OA clearly states; “[H]aughawout however, in the same field of endeavor discloses a controlling device, that uses an image that is intended to be used to identify one or more appliance (multimedia device) (Id., at p. 13)”

	Second, Applicant point to the final OA at pages 13-14 and points to Haughawout 6:32-37 and 5:37-42, and argues that in Haughawout’s “[c]onfiguration data” is command data prepared for appliance(s) by its system, based on image(s) captured to be uploaded by an “external image capturing device,” which is opposite to the teaching of obtaining an appearance image of the multimedia device from a network device according to the device description information recited in claim 12. Therefore, Haughawout’s “configuration data” cannot be interpreted as device description information from the multimedia device, as contended on Page 14 of the Office Action (“the configuration data (which is interpreted as device description information) also may be obtained from Network or Internet to the controlling device 100.”) [Emphasis in original] (Remarks at 9) 
	Once again Applicant is arguing and attacking the references separately arguing that “configuration data” cannot be “device description information from the multimedia device”. The claim broadly recite, “obtaining by the mobile device, an appearance image of the multimedia device from a network device according to the device description information.” As set forth in the rejection of claims, Brown teaches “obtaining, by a mobile phone, device description information of the multimedia device.”  (Final OA at pp. 12-13)
	In Haughawout however,  the database 206 may have images of appliances which are cross-referenced to the identifier (device description information) of the plurality of appliances. (Id., Haughawout at 6:32-37) and the images are from the network (Internet) (Id., at 5:27-33) In In Haughawout , the images are matched to the objects. See for example, Haughawout teaches that, “[t]he system 204 may then prepare the configuration data for the appliance(s) that have been cross-referenced to the matched reference image(s) for downloading.” (Id. 7:4-10) The matching is using the device description information. (See the matching with the model number or device description at 6:32-37) In Haughawout, an image is obtained because the image is selected, see for example Haughawout teaches that once a match is found the image is selected by the user. (Id., Haughawout at 6:32-37) 

	Third, Applicant argues that “[A] PHOSITA would not be prompted to modify Brown’s “accessory device identifier” to incorporate Haughawout‘s “configuration data” as “device description information,” as contended in the Office Action, because doing so would change the function of the solution of Brown.” 
	Examiner disagrees. As set forth in the rejection of claims, Haughawout teaches that an image of the appliance may be uploaded to system 204 (Id., 5:27-33, and 6:5-9) The image is matched by cross referencing to an identifier (See Haughawout claim 1) A PHOSITA would be motivated to modify Brown with the graphical representation (image) of the appliance (multimedia device) from a network to the controlling device or a mobile device (such as the client device in Brown) as taught by Haughawout, for the reason that the client device of Brown has an image capture device to capture the graphical representation of the accessory device (i.e., multimedia device) and by doing this modification; the image can be obtained from network as suggested by Haughawout. A PHOSITA would have been motivated to do this modification, for the reason that, in the event that the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device from the Network and improve the efficiency of the system and avoiding gridlock.

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferee: 

/Ovidio Escalante/
Reexamination Specialist, Art Unit 3992

/HBP/